Name: 1999/429/EC: Decision of the European Parliament of 4 May 1999 giving discharge to the Commission in respect of the financial management of the sixth European Development Fund for the financial year 1997
 Type: Decision
 Subject Matter: cooperation policy;  EU institutions and European civil service;  management;  budget
 Date Published: 1999-07-03

 Avis juridique important|31999D04291999/429/EC: Decision of the European Parliament of 4 May 1999 giving discharge to the Commission in respect of the financial management of the sixth European Development Fund for the financial year 1997 Official Journal L 168 , 03/07/1999 P. 0020 - 0021DECISION OF THE EUROPEAN PARLIAMENTof 4 May 1999giving discharge to the Commission in respect of the financial management of the sixth European Development Fund for the financial year 1997(1999/429/EC)THE EUROPEAN PARLIAMENT,- Having regard to the EC Treaty,- Having regard to the third ACP-EEC Convention(1),- Having regard to the balance sheets and accounts of the sixth and seventh European Development Funds for the financial year 1997 (COM(98) 0442),- Having regard to the report of the Court of Auditors concerning the financial year 1997 including the report on the activities of the sixth and seventh European Development Funds and the replies of the institutions (C4-0676/98)(2),- Having regard to special report No 24/98 of the Court of Auditors concerning risk capital operations financed from the resources of the European Development Funds, and the replies of the Commission(3),- Having regard to the Recommendation of the Council of 25 February 1999 (6321/99 - C4-0185/99),- Having regard to the declaration of the Council on the statement of assurance of the Court of Auditors relating to the activities of the sixth and seventh European Development Funds (6557/99 - C4-0187/99),- Having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A4-0198/99),1. Grants discharge to the Commission in respect of the financial management of the sixth European Development Fund for the financial year 1997 on the basis of the following amounts:BALANCE SHEET OF THE SIXTH EDF AT 31 DECEMBER 1997>TABLE>>TABLE>USE OF RESOURCES - SIXTH EDF AT 31 DECEMBER 1997Breakdown of funds>TABLE>2. Records its observations in the resolution which forms part of this decision;3. Instructs its President to forward this decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the European Investment Bank and to have them published in the Official Journal (L series).The Secretary-GeneralJulian PRIESTLEYThe PresidentJosÃ © MarÃ ­a GIL-ROBLES(1) OJ L 86, 31.3.1986.(2) OJ C 349, 17.11.1998.(3) OJ C 3 89, 14.12.1998.